43
          Case: 3:19-cv-50123 Document #: 2 Filed: 05/24/19 Page 1 of 1 PageID #:48
                                                                                                                                         tu
                                                   United States District Court
                                                                                                             FILE                        tr
                                                   Northern District of Illinois
 PRISOTffiRCASE                            Prisoner Civit Cover Sheet                                               t.lAY 2     4 2019   W
                                                                                                             THOMAS G. BRIJ;CN
     Plaintiff(s):                                                   Defendant(s):                         CLERK, U.S. DISTRICT COURT
     CECIL SHAH EL, etc.                                             MAUREEN JOSH, et al




     County of Residence:                                            County of Residence:
      DEKALB
     Plaintiffls Address:                                            Defendant's Attorney:
     Name:     CECTL SHAH EL
                                                                     1) AUSA
                                                                     2) United States Attorney's Office (NDIL)
     Unit Field:       #102308                                       219 South Dearborn Street
                                                                     Suite 500
     (Prisoner ID Field (usm* oNLY)                                  Chicago,    lL.   60604


     Address:                                             3:19+v{0123
     CecilShah        El
     DeKalb County Jail
                                                          Judge John R. Blakey
     150 N. Main Street                                   If,agbtrab Judge lain Johnsbr
     Sycamore, lL 60178                                    PCI   I
     Basis of Jurisdiction:                E t. U.S. Government Plaintiff E S.                      Federal Question
                                                                                                    (U.S. gov't. not a party)

                                           E Z. U.S. Government Defendant E 4.                      Diversity
     Citizenship of Principal Parties (Diversity Cases Only)
                                   Plaintiff:                                Defendant:
     Origin:                       E t.   Original Proceeding                            Es.        Transferred from Other
                                                                                                    District
                                   E   Z. nemoved from State Court                       E     0.   MultiDistrict Litigation

                                   f, t. nemanded from Appeltate Court Zl.                          Appeal to District Judge
                                                                                                    from Magistrate Judgment
                                   E l. Reinstated or Reopened
     Nature of        Suit:   550 - Civit Rights

     Cause of Action: 28:1331b
     Jury Demand;
     Signature:                                                              Date:      OS|24/2O19




     Rev.02/12/2019
